ADDENDUM TO EMPLOYMENT AGREEMENT




C. Thomas Chalstrom (“Chalstrom”), North Central Bancshares, Inc.(“FFFD”) and
First Federal Savings Bank of Iowa (“First Federal”), collectively  (“the
Companies”) hereby mutually agree that the following provision shall be
incorporated as paragraph 7(h) into the Employment Agreement between the
Parties, entered into on April 22, 2011:


 
7. (h)
Good Reason Resignation/Permanent Reassignment in Location.  Your employment
will automatically terminate upon your timely resignation following an
unremedied permanent reassignment to a location more than thirty-five (35) miles
from the location to which you were assigned as of the Effective Date of this
Agreement.



i.  
If you choose to resign due to a Permanent Reassignment in Location, you must
first give notice to the Companies within thirty (30) days after you are
notified of the intended relocation and then allow the Companies thirty (30)
days to remedy the situation.



ii.  
In the event the Companies do not remedy the situation after you give timely
notice of your intention to resign due to a Permanent Reassignment in Location,
then, in return for a full release of all claims and in exchange for the other
good and in valuable consideration provided for herein:



(i).  
The Companies will pay, on a regular payday basis, the equivalent of your then
biweekly base salary, minus applicable withholdings and deductions, for a period
of twelve (12) months.



(ii).  
If you elect to continue any benefits that are available to you under COBRA, the
Companies will pay your COBRA premium(s) for the lesser of (i) twelve (12)
months or (ii) until you become eligible for substantially similar benefits
through subsequent employment.



The above reference Agreement entered into between the Parties on April 22,
2011, shall otherwise remain in full force and affect.  Agreeing to be legally
bound the undersigned enter into this Addendum to Employment Agreement on April
22, 2011.


 

 By:      /s/ Robert H. Singer, Jr.         Date:  April 22, 2011 
             Chair                North Central Bancshares, Inc.  
             Personnel and Compensation Committee        By:      /s/ Robert H.
Singer, Jr.         Date:  April 22, 2011               Chair               
First Federal Savings Bank of Iowa                Personnel and Compensation
Committee        By:      /s/ C. Thomas Chalstrom        Date:  April 22, 2011 
             C. Thomas Chalstrom  

 
 
# 688374.1 21266.002